Citation Nr: 1315011	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  08-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), adjustment disorder, depression, and sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1976.  He also was a member of the Army Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Waco, Texas.  It was remanded for additional development in December 2011.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2011 remand, the Board directed the RO to send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault.  As such, the Board determined that the notice which was previously sent to the Veteran in March 2006 was insufficient to provide the requisite notice.  The RO sent the Veteran a new VCAA letter in December 2011.  However, it was essentially a duplicate of the March 2006 letter.  A such, it did not comply with the Board's instructions.  The Veteran has a right to compliance with the remand instructions that are set forth by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Veteran was to be scheduled for a new VA examination in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), as well as to determine if any additional information submitted by the Veteran enabled a more definitive assessment of his claimed PTSD given the limitations of the prior examination.  The Veteran did not appear for this examination.  Given the other needed development in this case, the Veteran should be provided with one more opportunity to attend a new VA examination.  The Veteran should be notified of the provisions of 38 C.F.R. § 3.655 regarding the consequences of a failure to report for a required VA examination, which may include denial of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that complies with 38 C.F.R. § 3.304(f)(5).  The notice should explain that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for transfer to another military duty station; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social  behavior changes.

2.  Reschedule the Veteran for a VA examination to address the etiology of any diagnosed psychiatric disorder.  The Veteran should be notified of the provisions of 38 C.F.R. § 3.655 regarding failure to attend VA examinations.  

The examiner must review the claims file in connection with the examination.

If PTSD is diagnosed, the examiner should explain whether it is related to the claimed assault in service.  He or she should also review the Veteran's service records and determine if they provide any objective indications that an assault may have occurred and, if so, these indications should be explained.  

If a disorder other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that it was caused or aggravated by military service.  

A complete rationale should be provided for all of the conclusions which are expressed in the examination report.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


